ORDER
This matter came before the Court sitting en banc upon the Petition of Roy B. Strickland for reinstatement to the Mississippi State Bar following a three-year suspension from the practice of law. Pursuant to this Court’s Order of February 28, 1990, the Respondent, Mississippi State Bar, made further investigation and has submitted its final report, along with appropriate documentation and recommendations, to the Court as a Supplemental Response to the Petition for Reinstatement.
Having carefully and fully considered the Petition and Response, the Court finds that the Petition for Reinstatement should be, and hereby is, granted, effective immediately. Roy B. Strickland is not required to take any further Bar examinations prior to his readmission.
As a condition of his reinstatement, Roy B. Strickland is required to attend twelve (12) additional hours of CLE at seminars pertinent to areas of law in which he in*1210tends to practice within six (6) months from the date of his reinstatement.
SO ORDERED.